UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORRIE COKER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-00-97)


Submitted:   September 17, 2004       Decided:   September 29, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orrie Coker, Appellant Pro Se. Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Orrie    Coker    seeks    to     appeal     his    convictions      for

carjacking and a related firearms offense.                   The district court

entered judgment of conviction against Coker on February 20, 2002.

Coker timely noted an appeal, and we affirmed the conviction and

sentence.      United States v. Coker, No. 02-4171 (4th Cir. Aug. 20,

2002) (unpublished).           Coker filed a second notice of appeal from

the February 20 judgment on May 3, 2004.                 We dismiss the appeal.

              A defendant’s notice of appeal in a criminal case must be

filed within ten days of the entry of judgment.                    Fed. R. App. P.

4(b)(1).      The appeal periods established by Rule 4 are mandatory

and jurisdictional.       Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264, 98 S.Ct. 556, 54 L.Ed. 2d 521 (1978); Panhorst v. United

States, 241 F.3d 367, 369-70 (4th Cir. 2001).                      Because Coker’s

notice of appeal is clearly untimely, we lack jurisdiction and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions     are     adequately       presented    in   the

materials     before    the     court   and     argument    would    not     aid   the

decisional process.



                                                                           DISMISSED




                                        - 2 -